Title: Daniel McNeill to the Commissioners, 15 September 1778
From: McNeill, Daniel
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honorable Gent.
      Paris Sept. 15. 1778
     
     On my Cruize in the Ship Genl. Mifflin of Boston, and on August the 22 Instant being about fifty Leagues West and North of the Island Oshant att 9 AM saw Three Sail of Vessells bearing ENE from us about five Leagues Distance Standing to the ENE, which I took to be Enemies by the Course they Steared. I gave them Chase, as soon as they found I was in Chase of them, they spoke each other, and one bore away before the wind. It being in the Western Board, the others Kept their wind and lay by for me to come down to them, which I endeavoured to do with all possible Dispatch and showed English Collours but as soon as they found I was a Ship off force, they hauled their wind and stood from me I still pursuing the largest which Kept before the wind, and att 2 PM brought her too. She proved to be a Brig from Guardelope bound to Bordeaux called the d’Isabelle Capt. Js. Dubray, of One hundred and Sixty Tons loaded with Sugar Coffee and Cotton, the Privatear by whom she was Captured was Called the Prince of Orange mounting Six Caridge Guns and Comanded by Philip Amy of Guarnsey—and that he was Captured by said Privatear on the Ninteenth of August and Six AM and retaken by me on the 23 Instant at 2 PM. which makes Eighty hours that she was in their possession by the Coppy of their Commission she was taken in Lattitude 46d:30m North and Longitude 5:00 West from London.
     I am likewise Informed that the former Owners intend to lay Claim to her.
     Therefore beg your Honours to apply to the french Ministry, that said Vessell may be tryed according to the Laws of the Cuntry as Specifyed in my Commission, or that I may have liberty to proceed with her to America—or that I may have Liberty to dispose of her, leaving the Net Proceeds in good hands till it may be determined by Congress.
     
     I am Gentlemen your most Obedt very humble sert.
     
      Danl McNeill
     
    